PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks payment of $3,756.36 for telephone charges which were incurred by claimant on behalf of the respondent State agency. These telephone charges were not reimbursed by respondent to the claimant in the proper fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity and amount of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the travel expenses could have been paid.
In view of the foregoing, the Court makes an award in the amount of $3,756.36.
Award of $3,756.36.